                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                      )
BARBARA ANN HUNT SLAY,                )
individually and as Personal          )
Representative for the Estate         )
of WILLIAM THOMAS HUNT,               )
deceased, and on behalf of            )
the wrongful death                    )
beneficiaries of WILLIAM              )
THOMNAS HUNT,                         )
                                      )
      Plaintiff,                      )
                                      )      No. 2:18-cv-2728
v.                                    )
                                      )
IB TRAVELIN, INC., formerly           )
doing business as                     )
IBEROAMERICANA TRAVEL SYSTEM,         )
INC., and DOMIRUTH TRAVEL             )
SERVICES, SAC,                        )
                                      )
      Defendants.                     )



                                     ORDER


      Before the Court is Plaintiff Barbara Ann Hunt Slay’s July

18,   2019    Renewed   Ex   Parte    Motion    to     Authorize     Alternative

Service of Process on Defendant Domiruth Travel Services, SAC

(“Domiruth”)     Pursuant    to   Federal       Rule    of   Civil    Procedure

4(f)(3).     (ECF No. 18.)

      For the following reasons, Slay’s motion is GRANTED.
I.      Background

        The   Court    recounted   the    background    of   this   case   in    its

February 2, 2019 order denying Slay’s first ex parte motion to

authorize alterative service of process on Domiruth, a Peruvian

travel company.          (ECF No. 17.)        Slay’s brother died in Peru

while on a vacation partially organized by Domiruth.                       Slay is

suing Domiruth for negligence.             New representations that bear on

the instant motion follow.

        On    February   21,   2019,     Slay’s    counsel   sent   a   Notice    of

Lawsuit and Request to Waive Service of Summons and Complaint

via United Parcel Service (“UPS”) to Domiruth at Calle Rio de

Janeiro 216 Miraflores in Lima, Peru.                 (ECF No. 18-3 at 127.) 1

Domiruth received the notice and request to waive service on

February 28, 2019.         (Id. at 140.)          Slay’s counsel also sent the

notice and request to waive service to James Bennett Fox, Jr., a

lawyer Domiruth had retained in a prior, voluntarily dismissed

case arising out of the same circumstances and involving the

same parties.         (ECF No. 18-5 at 144.)

        On March 5, 2019, Fox responded that he would speak with

Domiruth soon and would have an answer about waiver of service

and/or acceptance of service.             (Id. at 145.)      On April 18, 2019,

Fox said that he had spoken with Domiruth, that Domiruth would

not agree to waive service, and that Domiruth had not authorized

1   Unless stated otherwise, all pincites are to the PageID number.

                                          2
him to waive service or otherwise accept service on its behalf.

(Id. at 150.)

        On April 24, 2019, Slay’s counsel sent a letter via UPS to

Domiruth at Calle Rio De Janeiro 216 Miraflores.                        (ECF No. 18-6

at 152.)        The letter requested that Domiruth reconsider waiving

formal service and/or allow Fox to accept service on its behalf.

(Id.)        Domiruth received the letter on April 29, 2019.                   (Id. at

157.)        On or about May 9, 2019, Slay’s counsel received a letter

from Domiruth that acknowledged receipt of the April 24 letter

and     restated      its   unwillingness        to     waive    formal   service    of

process or authorize Fox to accept service on its behalf.                           (ECF

No. 18-7 at 159.)

        Slay seeks authorization to serve Domiruth by alternative

process pursuant to Federal Rules of Civil Procedure 4(h)(2) and

4(f)(3).         In   particular,     Slay       seeks    authorization     to     serve

Domiruth by the following means: (1) first class mail and email

to    James     Bennett     Fox,   Jr.;   and     (2)    UPS    on   Domiruth's    chief

financial officer at Domiruth's last known corporate address.

II.     Analysis

        A.     Applicable Law

        Under Rule 4(h), “[u]nless federal law provides otherwise

or the defendant’s waiver [of service] has been filed,” service

abroad on a foreign company must be effected “in any manner

prescribed       by    Rule   4(f)    for       serving    an    individual,      except

                                            3
personal delivery under (f)(2)(C)(i).”                   Fed. R. Civ. P. 4(h)(2).

Because Domiruth has not filed a waiver of service, and because

federal law does not “provide [] otherwise,” Rule 4(f) controls.

      Rule 4(f) addresses service on individuals “not within any

judicial district of the United States.”                       Rule 4(f)(3) allows

service by “means not prohibited by international agreement, as

the court orders.”

      Although     Rule    4(f)(3)    gives       a    court   wide   discretion      to

authorize      alternative     service       of       process,   a    party    seeking

4(f)(3)     authorization      generally          must    show   “that    reasonable

efforts to serve the defendant have already been made, and that

the Court’s intervention will avoid further burdensome or futile

attempts at service.”          United States v. Alphatec Spine, Inc.,

No. 1:13-cv-586, 2016 WL 1182260, at *2 (S.D. Ohio Mar. 28,

2016); see also Rio Properties, Inc. v. Rio Int’l Interlink, 284

F.3d 1007, 1016 (9th Cir. 2002); FMAC Loan Receivables v. Dagra,

228 F.R.D. 531, 534 (E.D. Va. 2005).

      Another limit on Rule 4(f)(3) is the Due Process Clause of

the   Fifth    Amendment.      Any    authorized         alternative      service     of

process     must      be   “reasonably        calculated,         under       all     the

circumstances, to apprise interested parties of the pendency of

the   action    and   afford   them    an     opportunity        to   present       their

objections.”       Ming Kuo Yang v. City of Wyoming, Mich., 793 F.3d



                                         4
599, 602 (6th Cir. 2015) (quoting Mullane v. Cent. Hanover Bank

& Trust Co., 339 U.S. 306, 314 (1950)).

       B.      Application

       Neither of the alternative methods of service Slay requests

is   prohibited       by    an    international          agreement     with     Peru.      The

United States and Peru are signatories to the Inter-American

Convention on Letters Rogatory and the Additional Protocol to

the Inter-American Convention on Letters Rogatory (collectively

the “IACAP”).         SA Luxury Expeditions, LLC v. Latin Am. for Less,

LLC,    No.    C   14-04085       WHA,    2015      WL   4941792      at   *1    (N.D.   Cal.

Aug. 19, 2015).            “No other international agreement governs the

service       of   process       for    litigation        in    the   United      States    on

parties located in Peru.”                  Id.       The IACAP does not preclude

service of process by other means.                            See id.; Pizzabiocche v.

Vinelli, 772 F. Supp. 1245, 1249 (M.D. Fla. 1991); see also

Kreimerman v. Cada Veerkamp, S.A. de C.V., 22 F.3d 634, 644 (5th

Cir. 1994).         Rule 4(f)(3) permits Slay’s requested alternative

methods of process.

       Slay has shown “that reasonable efforts to serve [Domiruth]

have already been made, and that the Court’s intervention will

avoid       further     burdensome        or       futile      attempts     at     service.”

Alphatec       Spine,      2016    WL    1182260,        at    *2.     Slay’s      requested

alternative        methods        of    service      are       appropriate       under   Rule

4(f)(3).

                                               5
       Slay’s      requested        alternative      methods      of     service      also

comport with due process.             Fox has recently been in contact with

Domiruth about this case.              See Rio, 284 F.3d at 1017 (“Service

upon     [United         States-based        attorney]         Carpenter       was . . .

appropriate        because     he    had     been    specifically        consulted       by

[defendant] regarding this lawsuit.                    He knew of [defendant’s]

legal positions, and it seems clear that he was in contact with

[defendant] . . . .”); Harper v. W.W. Grainger, Inc., No. 3:12-

CV-97, 2013 WL 2470751, at *4 (W.D. Ky. June 7, 2013) (holding

that   service      on    foreign     defendant      through     its    United     States

counsel      was    constitutional           because       “[defendant’s]       Kentucky

counsel      is    clearly     in     contact       with     [defendant’s]        General

Counsel”).

       Service via UPS on Domiruth’s chief financial officer at

Domiruth’s        last    known     corporate       address     would       satisfy     due

process because there is evidence that Domiruth has recently

received and responded to mail sent to that address.                          See United

States    v. Pomerantz,        No.    16-0689JLR,       2017    WL     1037552,    at    *4

(W.D. Wash. Mar. 17, 2017) (finding that service of process to a

listed address was likely to provide notice because “[defendant]

ha[d] acknowledged that he received at least one of the waiver

packages     mailed       to   [the    listed       address] . . . .”);           Jenkins

v. Pooke, No. C 07-03112 JSW, 2009 WL 412987, at *2 (N.D. Cal.

Feb.   17,    2009)      (finding     that    mailing      service     to    defendant’s

                                             6
listed address was likely to provide notice because plaintiffs

had   previously   successfully   delivered   service   documents   via

Federal Express to that address).

III. Conclusion

      For the foregoing reasons, Slay’s motion is GRANTED.



      So ordered this 13th day of August, 2019.



                               /s/ Samuel H. Mays, Jr.
                              SAMUEL H. MAYS, JR.
                              UNITED STATES DISTRICT JUDGE




                                   7
